                                   Case 3:21-cv-00856-WHO Document 48 Filed 05/04/21 Page 1 of 4



                             1
                                 Rongping Wu (pro hac vice)
                             2    lwu@dgwllp.com
                                 Katherine Burghardt Kramer (pro hac vice)
                             3    kkramer@dgwllp.com
                                 DGW KRAMER LLP
                             4   One Rockefeller Plaza, Ste 1060
                                 New York, NY 10020
                             5   Tel.: (917) 633-6860
                             6   Fax: (917) 630-6183

                             7   Olivia M. Goestch (State Bar No. 319012)
                                   ogoetsch@dgwllp.com
                             8   DGW KRAMER LLP
                                 7545 Irvine Center Drive, Ste 200
                             9   Irvine, CA 92618
                                 Tel.: (949) 266-6311
                         10      Fax: (917) 630-6183

                         11      Attorneys for Plaintiffs Hui MA, Ailing ZHAO, Xi LIU, Yixuan WANG, and Rui ZHANG
                         12
                                                              UNITED STATES DISTRICT COURT
                         13
                                                            NORTHERN DISTRICT OF CALIFORNIA
                         14
                                                                   SAN FRANCISCO DIVISION
                         15

                         16
                                   HUI MA, AILING ZHAO, XI LIU,                        Case No. 3:21-cv-00856-WHO
                         17        YIXUAN WANG, and RUI ZHANG,
                                                                                       STIPULATION AND [PROPOSED]
                         18                              Plaintiffs,                   ORDER GRANTING PLAINTIFFS
                                                                                       LEAVE TO FILE OMNIBUS RESPONSE
                         19        v.                                                  BRIEF IN EXCESS OF PAGE LIMIT
                                                                                       PURSUANT TO L.R.7-4(B)
                         20        GOLDEN STATE RENAISSANCE
                                   VENTURES, LLC, dba Golden Gate
                         21        Global, a California Limited Liability
                                   Company; GSRV MANAGEMENT, LLC, a                    Complaint filed:     Feb. 3, 2021
                         22        California Limited Liability Company;
                                   GSRV-VTI MANAGEMENT, LLC, a
                         23        California Limited Liability Company;               Date:      May 26, 2021
                                   ERIC CHELINI, an individual; STEVEN                 Time:             2 p.m.
                         24        KAY, an individual; and VERTEBRAL                   Courtroom:        Courtroom 2, 17th fl.
                                   TECHNOLOGIES, INC., a Minnesota                     Judge:            Hon. William H. Orrick
                         25        corporation,

                         26                             Defendants.

                         27

                         28
  DGW K RAME R LL P              STIPULATION AND [PROPOSED] ORDER GRANTING PLAINTIFFS LEAVE TO FILE OMNIBUS RESPONSE BRIEF IN
ONE RO CK E FE LL ER P LAZA
                                                                 EXCESS OF PAGE LIMIT PURSUANT TO L.R.7-4(B)
  N E W Y O R K , NY 10020
                                             Ma, et al., v. Golden State Renaissance Ventures, LLC, et al. — Case No. 3:21-cv-00856-WHO
                                   Case 3:21-cv-00856-WHO Document 48 Filed 05/04/21 Page 2 of 4



                             1          Pursuant to LR. 7-4(b), Plaintiffs Hui MA, Ailing ZHAO, Xi LIU, Yixuan WANG, and
                             2   Rui ZHANG (“Plaintiffs”), by and through undersigned counsel, respectfully request leave to file
                             3   a single omnibus response to the two Motions to Compel Arbitration and one Joinder, filed
                             4   respectively by each of Defendants in this matter (Doc. 42, 44 and 45) (together, the “Motions”).
                             5   In an effort to avoid duplication, Plaintiffs seek leave to file an omnibus response that exceeds the
                             6   page limit for a single response brief. Plaintiffs seek leave to file a single omnibus response no
                             7   longer than 50 pages, which is the total combined page limit for two separate responses briefs
                             8   pursuant to the page limits set forth in L.R. 7-4. Under the otherwise applicable rules, Plaintiffs
                             9   would be entitled to file response briefs in opposition to the two Motions and one Joinder. In lieu
                         10      of three separate filings, Plaintiffs seek leave to file a single omnibus response that is longer than
                         11      25 pages.
                         12             Pursuant to the parties’ prior stipulation and order, Plaintiffs’ response to the Motions is
                         13      due on or before May 5, 2021. (Doc. 40.) Plaintiffs therefore file this stipulation before the
                         14      deadline. See L.R. 7-4(b).
                         15             Counsel for Plaintiffs has conferred with counsel for all Defendants on this request.
                         16      Counsel for Defendants consent to this request and they join this stipulation.
                         17

                         18      DATED: May 4, 2021                                  By:       DGW KRAMER LLP
                         19
                                                                                              /s/ Katherine Burghardt Kramer
                         20                                                                   Rongping Wu
                                                                                              Katherine Burghardt Kramer
                         21                                                                   Olivia M. Goetsch
                         22                                                                   Counsel for Plaintiffs Hui MA,
                                                                                              Ailing ZHAO, Xi LIU, Yixuan
                         23                                                                   WANG, and Rui ZHANG
                         24

                         25

                         26
                         27

                         28
  DGW K RAME R LL P                                                                       1
ONE RO CK E FE LL ER P LAZA
                                              Plaintiffs' Brief in Opposition to the "GSRV-VTI" Defendants' Motion to Compel Arbitration
  N E W Y O R K , NY 10020
                                              Ma, et al., v. Golden State Renaissance Ventures, LLC, et al. — Case No. 3:21-cv-00856-WHO
                                   Case 3:21-cv-00856-WHO Document 48 Filed 05/04/21 Page 3 of 4



                             1   DATED: May 4, 2021                              BARTKO ZANKEL BUNZEL & MILLER
                                                                                 A Professional Law Corporation
                             2

                             3
                                                                                 By:           /s/ Robert H. Bunzel
                             4                                                          Robert H. Bunzel
                                                                                        Attorneys for Defendants GOLDEN STATE
                             5                                                          RENAISSANCE VENTURES, LLC; GSRV
                                                                                        MANAGEMENT, LLC; and STEVEN KAY
                             6

                             7

                             8   DATED: May 4, 2021                              HANSON BRIDGETT LLP

                             9

                         10                                                      By:           /s/ Lawrence M. Cirelli
                         11                                                             Lawrence M. Cirelli
                                                                                        Attorneys for Defendants ERIC CHELINI and
                         12                                                             GSRV-VTI MANAGEMENT, LLC

                         13      DATED: May 4, 2021                              SEYFARTH SHAW LLP

                         14
                                                                                 By:           /s/ M. Ryan Pinkston
                         15
                                                                                        M. Ryan Pinkston
                         16                                                             Alexandra V. Drury
                                                                                        Attorneys for Defendant VERTEBRAL
                         17                                                             TECHNOLOGIES, INC.
                         18

                         19
                         20                               ATTESTATION REGARDING SIGNATURES
                         21             Pursuant to Civil Local Rule 5-(i) regarding signatures, I attest that the concurrence in the
                         22      filing of this document has been obtained.
                         23
                                 DATED: May 4, 2021                                  By:       DGW KRAMER LLP
                         24

                         25                                                                   /s/ Katherine Burghardt Kramer
                                                                                              Katherine Burghardt Kramer
                         26
                         27

                         28
  DGW K RAME R LL P                                                                       2
ONE RO CK E FE LL ER P LAZA
                                              Plaintiffs' Brief in Opposition to the "GSRV-VTI" Defendants' Motion to Compel Arbitration
  N E W Y O R K , NY 10020
                                              Ma, et al., v. Golden State Renaissance Ventures, LLC, et al. — Case No. 3:21-cv-00856-WHO
                                   Case 3:21-cv-00856-WHO Document 48 Filed 05/04/21 Page 4 of 4



                             1

                             2                                                      ORDER
                             3          IT IS HEREBY ORDERED THAT:
                             4          1.     Plaintiffs may file a single omnibus response brief of up to 50 pages in response to
                             5   the Motions as defined above.
                             6

                             7
                                 DATED: May __, 2021
                             8

                             9

                         10                                                            Hon. William H. Orrick
                                                                                       U.S. District Judge
                         11                                                            Northern District of California
                         12

                         13

                         14

                         15

                         16

                         17

                         18

                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26
                         27

                         28
  DGW K RAME R LL P                                                                      3
ONE RO CK E FE LL ER P LAZA
                                             Plaintiffs' Brief in Opposition to the "GSRV-VTI" Defendants' Motion to Compel Arbitration
  N E W Y O R K , NY 10020
                                             Ma, et al., v. Golden State Renaissance Ventures, LLC, et al. — Case No. 3:21-cv-00856-WHO
